DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, ‘the signal having a large fluctuation’ lacks antecedent basis.  Also, line 3 says the apparatus extracts ‘a polishing-related signal.’  IS this the same signal?  IS there only one signal? If only one then how is a large fluctuation in value of the signal determined since there is only one and nothing to compare it to? The last 5 lines are confusing.  IS the same signal having large fluctuation extracted again? How is this used to update parameters? What are the coefficients of? What makes them priority? How are these coefficients and ratio used to update polishing parameters? 
	Claims 2, 8,9,10,14 have similar 112 issues as claim 1.
	Claim 4 depends on claims 3 which can use one sensor or more than one sensor. Claim 4 recites ‘the different type of sensors’ but this does not further limit the ‘one sensor’ option of claim 3 and therefore claim 4 is indefinite.  The term ‘and/or’ in claim 4 is indefinite as to exact limitations.
	Claim 5, the term ‘and/or’ in claim 4 is indefinite as to exact limitations.


Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar end point polishing devices.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
July 21, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723